       Case 7:16-cv-00079 Document 64 Filed on 10/30/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        October 30, 2020
                                 UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

MARIA JULISSA PENA, MARIA V.                     §
PENA, and DANIEL PENA,                           §
                                                 §
         Plaintiffs,                             §
                                                 §
VS.                                              §
                                                 §
CITY OF RIO GRANDE CITY, TEXAS;                  § CIVIL ACTION NO. 7:16-cv-00079
ROSA “ROSIE” SALINAS, in individual              §
and official capacity; JOSE SOLIS, in            §
individual and official capacity; and            §
HUMBERTO VELA, in individual and                 §
official capacity,                               §
                                                 §
         Defendants.                             §

                                            ORDER

         The Court now considers the parties’ “Joint Motion to Dismiss.”1 Following the October

20, 2020, status conference, the Court issued an order instructing parties to appear for a status

conference on November 19th or “file dismissal documentation prior to that date.”2 The instant

joint motion is that dismissal documentation. It explains that “claims against Defendants have

been compromised and settled” and the parties “pray that all causes of action against Defendants

be dismissed with prejudice as of the settlement.”3 The Court interprets the joint motion as a

voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Under that rule,

Plaintiffs may dismiss an action without a Court order by filing a stipulation of dismissal signed

by all appearing parties. Because the joint motion is signed by all appearing parties, 4 Plaintiffs


1
  Dkt. No. 63.
2
  Dkt. No. 62 at 1 (footnote omitted).
3
  Dkt. No. 63 at 1, ¶ 1.01.
4
  Id. at 2.


1/2
       Case 7:16-cv-00079 Document 64 Filed on 10/30/20 in TXSD Page 2 of 2




have effectively dismissed the case and no further action by this Court is necessary. 5 All claims

are DISMISSED WITH PREJUDICE. All deadlines and conferences in this case are

CANCELLED and any pending motion, request, or other matter is DENIED AS MOOT. The

Clerk of the Court is instructed to close this case.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 30th day of October 2020.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




5
 See Bechuck v. Home Depot U.S.A., Inc., 814 F.3d 287, 291 (5th Cir. 2016) (quoting In re Amerijet Int'l, Inc., 785
F.3d 967, 973 (5th Cir. 2015) (per curiam)).


2/2
